UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6813


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RASHAWN LAMAR DAWKINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00489-REP-1)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rashawn Lamar Dawkins, Appellant Pro Se. Michael Ronald Gill,
Angela Mastandrea-Miller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashawn         Lamar     Dawkins       appeals       from     the    district

court’s order granting his 18 U.S.C. § 3582 (2006) motion for

reduction of sentence and imposing a sentence at the top of the

amended    Guidelines        range.      On       appeal,   Dawkins       avers    that   he

should    have    received     a    lower     sentence      and    that    the    district

court procedurally erred.             We affirm.

             First, Dawkins contends that the district court erred

by failing to provide sufficient reasoning for the sentence it

imposed.     However, when deciding a § 3582 motion, the district

court is not required to provide individualized reasoning, and

the record does not otherwise support the conclusion that the

court    failed       to   consider    the    relevant      factors.         See     United

States v. Smalls, __ F.3d __, 2013 WL 3037658 (4th Cir. 2013).

In fact, the district court imposed the exact sentence requested

by Dawkins’ counsel.

            Second, Dawkins avers that his counsel was ineffective

for failing to argue for a lower sentence.                    However, there is no

right to counsel in § 3582 proceedings, and as such, Dawkins’

ineffective assistance claim is not cognizable.                          See Coleman v.

Thompson, 501 U.S. 722, 752 (1991); United States v. Legree, 205

F.3d 724, 730 (4th Cir. 2000).                    Finally, Dawkins challenges his

original conviction and sentence.                    Again, these claims are not

cognizable       in    a   § 3582     proceeding.           See    United        States   v.

                                              2
Hernandez, 645 F.3d 709, 712 (5th Cir. 2011) (noting that § 3582

provides for a modification proceeding not a collateral attack).

           Accordingly,    although       we    grant     leave   to   proceed   in

forma   pauperis,   we   affirm.      We       dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                      3